Judgment unanimously affirmed. Memorandum: None of defendant’s arguments on *686appeal from his conviction of manslaughter in the first degree warrants reversal.
County Court did not abuse its discretion in denying defense counsel an adjournment of the Huntley hearing for the purpose of producing testimony concerning defendant’s mental state. Defense counsel had ample opportunity before the hearing to obtain the services of a psychologist or psychiatrist. Moreover, defendant failed to show that he was prejudiced by the failure to adjourn the hearing. He was examined by a psychologist and a psychiatrist who testified at the trial and there is no indication that those experts could have presented any evidence germane to the Huntley hearing.
The court’s charge on intent did not violate the rule in Sandstrom v Montana (442 US 510; see, People v Getch, 50 NY2d 456, 465).
Defendant failed to preserve for review the errors in the court’s charge on reasonable doubt (see, People v Jackson, 76 NY2d 908; People v Price, 144 AD2d 1013, lv denied 73 NY2d 895).
By not objecting to the charge of assault in the third degree as a lesser included offense of attempted murder, defendant waived his right to complain of the trial court’s error (see, People v Ford, 62 NY2d 275).
Defendant’s remaining arguments lack merit. (Appeal from Judgment of Onondaga County Court, Cunningham, J.—Manslaughter, 1st Degree.) Present—Boomer, J. P., Green, Balio, Boehm and Fallon, JJ.